Citation Nr: 1024804	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-09 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1964 to June 1967.  This matter comes is the Board of Veterans' 
Appeals (Board) on appeal from an April 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon.

The Veteran appealed denials of four other service connection 
issues from the April 2006 RO decision.  Two of the claims were 
subsequently granted, by a February 2008 rating decision, and the 
Veteran withdrew the other two claims in October 2007 and March 
2008 statements.  Therefore, the only issues before the Board at 
this time are those stated on the preceding page.


FINDING OF FACT

The Veteran's current bilateral hearing loss and tinnitus are not 
shown to be related to his service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss and tinnitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Here, the notification obligation was met by letters from the RO 
to the Veteran dated in November 2005 and in May 2006.  The 
November 2005 letter advised the Veteran of VA's and his 
obligations in the development of evidentiary evidence, and of 
what information and evidence was necessary to substantiate the 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The May 2006 letter advised him of how disability ratings and 
effective dates are assigned.  This letter was post-decisional; 
however, the timing error was "cured" by subsequent 
readjudication of the claims.  See March 2009 supplemental 
statement of the case.  See Mayfield v. Nicholson, 444 F. 3d 
1328, 1333-34 (Fed. Cir. 2006).  Regardless, when, as here, the 
claims are denied disability rating and effective date matters 
are moot.

The Veteran's service treatment records (STRs) are associated 
with the claims file, as are VA and private postservice treatment 
records.  He was afforded a VA audiological evaluation in April 
2006.  He has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  

                             Legal Criteria, Factual Background, 
and Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Because sensorineural hearing loss (SNHL) is an organic disease 
of the nervous system, it may be service connected on a 
presumptive basis if manifested to a compensable degree in the 
first year following a veteran's discharge from active duty.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A disease may be service connected if shown to be of a chronic 
nature in service, or if not chronic, then seen in service with 
continuity of symptomatology demonstrated after discharge.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Lay evidence may be competent evidence to establish 
incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 
2009).  Lay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent 
medical evidence is necessary where the determinative question is 
one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  Competent medical 
evidence may also include statements contained in authoritative 
writings, such as medical and scientific articles and research 
reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay 
evidence means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2).

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies at 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  
The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that 38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were no 
audiometric scores reported at separation from service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has also held that the regulation does not necessarily 
preclude service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection for 
any disability, that a current hearing disability is the result 
of an injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record including 
that pertinent to service.  

The Veteran claims that his current hearing loss and tinnitus 
arose as a result of his exposure to noise trauma in service.  

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence that is 
relevant to this appeal.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss in detail every piece of evidence.  See Gonzales 
v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the evidence as 
deemed appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims. 

The Veteran's service personnel records show that his service 
included duties as a single engine airplane mechanic and crew 
chief.  Consequently, it is amply demonstrated, and not in 
dispute, that he was exposed to very loud noise during his 
service.
The Veteran's STRs are silent for complaints or findings 
pertaining to hearing loss or tinnitus.  Audiometry on service 
separation examination showed normal hearing (all puretone 
thresholds were 0 decibels). 

Post-service treatment records show an initial notation of 
"undiagnosed hearing impairment" in a September 2000 VA 
treatment record.  Subsequent VA treatment records show 
assessments of hearing loss.  

On VA audiological evaluation in April 2006, the Veteran reported 
hearing loss and periodic tinnitus bilaterally.  He reported 
having tinnitus 75 percent of the time, and that it lasts for 
days.  He first became aware of the hearing loss and tinnitus 
since retiring approximately 8 years earlier, or in 1998.  He did 
not recall having any hearing problems in service. He reported he 
was being exposed to gunfire and aircraft noise in service, 
serving 3 years on active duty, including 1 year in Vietnam, as a 
fixed wing mechanic.  After service, he worked at a company that 
made fiberboard barrels for 8 months and had seasonal work at a 
winery running the press.  He also worked as a truck driver for 1 
year; for a tree surgeon company for 3 years (trimming trees with 
a chainsaw, for which ear protection was required); and in 
construction doing concrete for 25 years.  He used to hunt 
(although such ended 20 years prior), and rode a motorcycle.

Audiometry in conjunction with the April 2006 audiological showed 
that all puretone thresholds were elevated (above 25 decibels), 
bilaterally.  Speech discrimination was 88 percent for each ear.  
The diagnosis was:  Mild sloping to severe sensorineural hearing 
loss from 250 Hertz to 8000 Hertz, bilaterally.  The examiner 
noted there was no evidence of hearing impairment in either ear 
as a result of the Veteran's one year of serving in Vietnam.  The 
examiner noted the Veteran's statements that both hearing loss 
and tinnitus were first noticed 8 years earlier.  The examiner 
opined that the Veteran's service records did not support his 
claim of service connected hearing loss and tinnitus, finding 
that both appeared to occur many years after leaving the service.  
The examiner opined that the Veteran's hearing loss and tinnitus 
were not due to acoustic trauma in service.

It is not in dispute that the Veteran now has bilateral SNHL and 
tinnitus.  The hearing loss (by VA standards) was confirmed by VA 
audiometry; and tinnitus is a disability the existence of which 
is essentially established by subjective complaints (The record 
provides no reason to doubt the Veteran's accounts that he has 
tinnitus).  However, as neither disability is shown (or even 
alleged) to have been manifested in service (on April 2006 VA 
evaluation the Veteran reported onset about 8 years prior, more 
than 30 years postservice) service connection on the basis that 
these disabilities became manifest in service, and persisted or 
on a chronic disease presumptive basis (for SNHL as an organic 
disease of the nervous system under 38 U.S.C.A. § 1112) is not 
warranted.  

What remains for consideration is whether the bilateral hearing 
loss and tinnitus are somehow otherwise shown to be etiologically 
related to the Veteran's service.  The only competent medical 
evidence in this matter is the report of the April 2006 VA 
examiner.  The Board finds this opinion to be entitled to great 
probative weight, as it took into account the complete factual 
record, the Veteran's reported history, and full 
audiometric/audiological evaluation, and provides rationale for 
the conclusions reached, citing to the lengthy postservice 
intervening period before pertinent complaints were noted, as 
well as postservice etiological factors to account for the 
disabilities (i.e., extensive occupational and recreational 
hazardous noise exposure).  Because there is no competent 
evidence to the contrary, the Board finds the VA examiner's 
opinion persuasive.  

Significantly, the 31-year period between service and the initial 
postservice complaint of hearing loss and tinnitus is, of itself, 
highly probative evidence against the appellant's claims.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (in a 
claim seeking service connection based on aggravation, holding 
that it was proper to consider the veteran's entire medical 
history in determining if service-connection is warranted, 
including a lengthy period of absence of complaints).  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claims.  Therefore, the 
appeal must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk,
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


